                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                JONESBORO DIVISION

KAREN H. FORESTER and                                                              PLAINTIFFS
JOEL FORESTER

v.                               Case No. 3:11-cv-00276-KGB

JOHNSON & JOHNSON INC, and
ETHICON INC.                                                                    DEFENDANTS

                                            ORDER

       Before the Court is the parties’ joint stipulation of dismissal without prejudice (Dkt. No.

20). Counsel for all parties have signed the stipulation (Id., at 2). Accordingly, the stipulation

accords with the terms of Federal Rule of Civil Procedure 41(a)(1)(A)(ii).

       For good cause shown, the Court adopts the joint stipulation of dismissal without prejudice

(Dkt. No. 20). The Court dismisses without prejudice this action and finds that each party shall

bear their own fees and costs.

       So ordered this 21st day of June 2019.


                                                _______________________________
                                                Kristine G. Baker
                                                United States District Judge
